Title: To Thomas Jefferson from George Wythe, 1 November 1794
From: Wythe, George
To: Jefferson, Thomas



GW TJ salutem mittet
1 of november 1794

An apt begining to a letter containing a prescription.
Put on sheeps clothing. It will cure rheumatic pains, is comfortable in winter, after one summer not unpleasant in that season, less unpleasant than linen in all seasons, when we perspire freely. Probatum est.
You send Kuster for my perusal. I can peruse nothing but court pa  pers. This employment by habit is become delectable. In it I regret only that I cannot participate the elegant entertainment to which Monticello invites. I return the book, supposing you to possess but one copy, lest by detaining it I should deprive you of a pleasure I am forbidden to enjoy; which, with Aesops leave, would be more than brutish.
Since I cannot taste of your figs at your house, send me some cuttings that I may endeavour to treat you with their fruit, when you come to my house.
